3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species a, claims 1-9, in the reply filed on May 13, 2022 is acknowledged.  The traversal is on the ground that the claims have been amended to include the limitations of claim 1 and remove the limitations of the other species.  This is found persuasive. Claims 10-17, 21, 24, and 25 are rejoined and examined below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 contains the trademark/trade name Hastelloy.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a Nickel alloy and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over  Dunn et al, US 9,574,268 B1, in view of Houjou, US 2008/0143785 A1.
Regarding claims 1 and 10, Dunn et al teaches a deposition apparatus 100, comprising: a process chamber 826; a wafer platen 828 disposed in the process chamber 826; and a shower head 820 located over the wafer platen 828 and comprising: a shower plate 822 having a plurality of dispensing holes for a reaction gas to pass through; an exhaust unit (exhaust opening 830 to vacuum pump V) configured to remove water from the process chamber 826 and comprising: a vacuum pump V; a pumping line in fluid communication with the vacuum pump V and the process chamber 826; and a throttle valve X configured to control a gas flow rate in the pumping line. (Figure 8)
Dunn et al differs from the present invention in that Dunn et al does not teach a hydrophobic film coated on a surface of the shower plate and surfaces of the plurality of dispensing holes.  
Houjou teaches a hydrophobic film 160 coated on a surface of a nozzle plate (equivalent to a shower plate) 159 and surfaces of the plurality of nozzles (equivalent to dispensing holes) 151 to prevent water absorption into the nozzle plate allowing ease in cleaning the nozzle plate.  (Figure 4, Paragraph 0008)
The motivation for adding the hydrophobic film of Houjou to the surface of the shower plate and surfaces of the plurality of dispensing holes of Dunn et al is to prevent water absorption into the surface of the shower plate and surfaces of the plurality of dispensing holes and to ease cleaning as taught by Houjou. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the hydrophobic film of Houjou to the surface of the shower plate and surfaces of the plurality of dispensing holes of Dunn et al.
Regarding claim 2, Houjou teaches the claimed deposited layer, therefore the hydrophobic film inherently has a surface energy less than 70 mN/m.  
Regarding claim 3, Dunn et al teaches that the shower head is heated to a temperature from 75 degrees C to 600 degrees C which includes 80 degrees C to 400 degrees C.  
Regarding claims 4 and 25, Houjou teaches that the hydrophobic film comprises polytetrafluoroethylene (PTFE) and hydrophobic nickel.  
Regarding claims 5 and 12, Houjou teaches that the hydrophobic film comprises hydrophobic particles.  (Paragraph 0103)
Regarding claims 6 and 11, Houjou teaches that the hydrophobic film is provided with a rough surface or having a micro-nanostructure. (Paragraph 0103)
Regarding claim 7, Dunn et al teaches that a first gas line 137 in fluid communication with a first gas source 840 and the process chamber 826; and a second gas line 144a in fluid communication with a second gas source 850a and the process chamber 826, wherein the first gas source comprises water (H20) (column 6 lines 48-50), and the second gas source comprises trimethyl aluminum (TMA) (column 16 lines 50-51).  
Regarding claims 8 and 13, Dunn et al teaches that the deposition apparatus is an atomic layer deposition apparatus for depositing a metal oxide layer on a substrate.  
Regarding claim 9, the specific the metal oxide layer is an intended use of the apparatus. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “ if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Dunn et al and Houjou teach all of the claimed structure and the precursors needed to deposit a metal oxide layer of Al203, ZrO or HfO.
Regarding claim 14, Houjou teaches that the nozzle plate (showerhead) 159 is made of metal and is coated with a hydrophobic film 160.  
Regarding claims 15 and 16, Dunn et al and Houjou differ from the present invention in that they do not teach that the metal part comprises a pipe, a line, a manifold, a plate, a cap, a heater or a combination thereof made from aluminum, aluminum alloy, stainless steel, Hastelloy, or titanium.  
Dunn et al teaches a pipe (connecting sources to lines), a line (142, 144), a manifold 102, plates 822, a cap 828, a heater 828 or a combination thereof and the use of stainless steel. The Examiner takes Official Notice that aluminum, aluminum alloy, Hastelloy or titanium are well known in the art as materials used in the manufacture of process chamber elements such as pipes, lines, manifolds, plates, caps, or heaters. 
	The motivation for making the pipes, lines, manifold, plates, caps, or heaters of Dunn et al and Houjou out of aluminum, aluminum alloy, stainless steel, Hastelloy, or titanium as taught by Dunn et al and well known in the art is to provide a material of construction as required but not disclosed by Dunn et al and Houjou. Furthermore, it has been held that: the selection of a known material based on its suitability for its intended use is prima facie obviousness (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and reading a list and selecting a known compound to meet known requirements is no more ingenious that selecting the last piece to put in the last opening in a jig-saw puzzle (325 U.S. at 335, 65 USPQ at 301).
The motivation for adding the hydrophobic film of Houjou to the surface of the pipes, lines, manifold, plates, caps, or heaters of Dunn et al is to prevent water absorption into the surface of the pipes, lines, manifold, plates, caps, or heaters of Dunn et al and to ease cleaning as taught by Houjou. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the pipes, lines, manifolds, plates, caps, or heaters of Dunn et al and Houjou out of aluminum, aluminum alloy, stainless steel, Hastelloy, or titanium and to add the hydrophobic film of Houjou to the surface of the pipes, lines, manifold, plates, caps, or heaters of Dunn et al.
	Regarding claim 21, Dunn et al and Houjou differ from the present invention in that they do not teach that each of the dispensing holes has a varied diameter.  
The Examiner takes Official Notice that each of the dispensing holes has a varied diameter is well known in the art as a way of controlling the flow of the precursor gases through the showerhead and improving the distribution of the precursor gases in the processing chamber and across the substrate. 
The motivation for varying the diameter of the dispensing holes of Dunn et al and Houjou is to control the flow of the precursor gases through the showerhead and improve the distribution of the precursor gases in the processing chamber and across the substrate as is well known in the art. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the diameter of the dispensing holes of Dunn et al and Houjou.
Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al and Houjou as applied to claims 1-16, 21, and 25 above, and further in view of Nishimoto et al, US 6,837,966 B2.
Dunn et al and Houjou differ from the present invention in that they do not teach a flow control ring disposed around the wafer platen and configured to control the reaction gas within an upper part of the process chamber but prevent the reaction gases from entering a lower part of the process chamber.
	Nishimoto et al teaches a flow control ring 64 disposed around the wafer platen 30 and configured to control the reaction gas within an upper part of the process chamber but prevent the reaction gases from entering a lower part of the process chamber.
The motivation for adding the flow control ring of Nishimoto et al to the apparatus of Dunn et al and Houjou is to improve the flow of the precursors through the processing chamber as taught by Nishimoto et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the flow control ring of Nishimoto et al to the apparatus of Dunn et al and Houjou.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. US 11,164,726 B2 teaches coating the showerhead surface and the surfaces of the nozzles; US 2016/0382890 A1 teaches an alternate ALD apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716